 344DECISIONSOF NATIONALLABOR RELATIONS BOARDSpicher Motors,Inc.andTeamstersLocalUnion 538a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 6-CA-6670January 11, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 28, 1973, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Spicher Motors,Inc.,Kittanning, Pennsylvania, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order except that theattached notice is substituted for the AdministrativeLaw Judge's notice.iThe Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandardDry WallProducts,Inc,91 NLRB 544, enfd 188 F 2d 362(C A 3, 1951)We have carefullyexamined the record and find no basis for reversing his findingsThe Respondent has requested oral argument This request is herebydenied as the record,the exceptions and supporting brief adequately setforth the issues and positions of the partiesAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties were permitted tointroduce testimony and other evidence, it has beendecided that we violated the National Labor Rela-tionsAct, as amended, among other things, bydischargingHarvey A. Fox in retaliation for ouremployees choosing Teamsters Local Union 538 a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America as theircollective-bargaining representative and to discour-age our employees' affection for the Union.WE WILL offer Harvey A. Fox his job or, if hisjob no longer exists, a substantially equivalentjob.WE WILL restore his seniority and pay him thebackpay and veteran's benefits he lost because wedischarged him, with 6-percent interest.WE WILL NOT unlawfully discharge any of ouremployees for the same reason we dischargedemployee Fox.WE WILL restore the existing employee workrules and employee privileges which we changedon April 10, 1973, as they existed on that date,which include the rights of employees to purchaseautomobile parts at a discount, repair and servicetheir own cars in our shop,-and place and receivepersonal telephone calls as were permitted onApril 10, 1973.WE WILL NOT unlawfully threaten you witheconomic reprisals because you chose the Unionas your collective-bargaining agent or continueyour union affection.SPICHER MOTORS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 FederalBuilding,1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone421-254-9469.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Thecharge filed by Teamsters Local Union 538 a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America,herein called the Union, onApril 16, 1973, was dulyserved by registered mail onSpicher Motors,Inc., the Respondent herein,on April 16,1973. An amended charge filed by the Unionon June 18,1973,was duly served by registered mail on the Respon-dent on June 28,1973. A complaint and notice of hearing208 NLRB No. 49 SPICHER MOTORS, INC.was issued on June 21, 1973, and duly served on theRespondent on June 28, 1973. The complaint charged thattheRespondent had violated Section 8(a)(1) of theNational Labor Relations Act, as amended, herein referredto as the Act, by unlawful interrogations, by threats of lossof benefits and economic reprisals, and by changes in workrules and employee privileges. It was further alleged thatthe Respondent had violated Section 8(a)(3) of the Act byterminating its employee, Harvey A. Fox, on April 14,1973.The Respondent filed a timely answer denying that ithad engaged in or was engaging in any of the unfair laborpractices alleged.The case came on for trial on July 19 and 20, 1973, atKittanning, Pennsylvania. Each party was afforded a fullopportunity to be heard, to call, examine, and cross-examine witnesses, to argue orally on the record, to submitproposed findings of fact and conclusions, and to filebriefs. All briefs have been carefully considered.FINDINGSOF FACT,' CONCLUSIONS, AND REASONSTHEREFOR1.THE BUSINESS OF THE RESPONDENTRespondent, a Pennsylvania corporation with its solefacility located at Kittanning, Pennsylvania, is engaged inthe retail sale and service of new and used automobiles andthe sale of automobile parts. During the past 12-monthperiod immediately preceding the issuance of the com-plaint, a representative period, Respondent had a grossvolume of business in excess of $500,000. During this sameperiod, Respondent received goods and materials valued inexcess of $50,000 for use at its Kittanning, Pennsylvania,facility directly from points outside the Commonwealth ofPennsylvania.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow, and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Union ActivityOn March 9,1973, theRespondent received writtennotification that the Union had filed a petition (Case6-RC-6414)to represent allmechanics and bodymenemployedby theRespondent.On March 19 the partiessigned an agreement for consent election calling for anelection to be held on March29, 1973.The petition waswithdrawn on March22, 1973, anda new petition was filedtThe facts found herein are based on the record as a whole and theobservations of the witnessesThe credibilityresolutionsherein have been derived from a review of theentire testimonialrecord and exhibits, with due regard for the logic ofprobability, the demeanor of the witnesses, and the teachings ofN L R B vWalton Manufacturing Company & Loganville Pants Co,369 U S. 404, 408345in Case 6-RC-6414 in which the Union sought to representallmechanics, bodymen, car-wash-men, and other serviceemployees employed by the Employer. On March 29, 1973,an agreement for consent election in Case 6-RC-6414 wasapproved setting the election for April 10, 1973. At theelection, out of the six valid ballots cast, four were cast forthe petitioner. The alleged discriminatee, Harvey A. Fox,served as the Union's observer. After an investigation ofthe Respondent's objections to the election by the RegionalDirector the Union was certified as the collective-bargain-ing representative on June 18, 1973.The Union's organizational campaign which culminatedin the filing of the first petition commenced shortly prior toMarch 3, 1973, on which date employees Fox, Richard A.Hogue, and Richard Zentz met with Union RepresentativeRaymond Baker at the Teamsters union hall where eachsigned a union authorization card. Thereafter Fox solicitedemployee Westwood, an employee in the body shop, butwas unsuccessful in procuring his signature to an authori-zation card.B.The Supervisory Status of Service Manager JeffL.WilsonAt all times material herein Gerald Spicher was thepresident of the Respondent, Frank A. Stewart, Jr., itsgeneral manager, and Jeff L. Wilson, its service manager.The Respondent concedes that Spicher and Stewart, Jr.,are supervisors within the meaning of the Act but theRespondent contends that Service Manager Wilson doesnot fall within such classification.At thetimeof the election Wilson supervised employeesHarry C. McManus, Richard A. Hogue, Fox, and WilliamF.Waltenbaugh, Jr., who wereengaged inauto service andrepair work, and cleanup man Francis Battaflino. When acustomer presented an automobile, Wilson determined theservice to be rendered or the repair to be effected. He thenassigned the work to one of the auto mechanics, selectingthemechanic based on thr' nature of the job and theexperience and capability of the employee.Wilson re-viewed the work of the mechanics and directed them tocorrect work which he did not approve.Wilson was authorized to grant time off to employees.Wilson's immediate supervisor was GeneralManagerStewartwho, unlikeWilson (Wilson had 13 years'experience in the automobile industry), had no experienceas anauto machanic. Stewart spent little time in the shop;he consulted with Wilson when he wanted to find out howthemechanics were doing. When Fox was hired Stewartand Wilson jointly interviewed him and together decidedon his employment.Stewart testified that he discussed Fox's work habits andthose of other employees with Wilson and when he decidedto fire Fox he told Wilson "to do it" in that Stewart "feltthat he was the one who should tell him, since he was hisimmediate superior." Stewart also said thatWilson(1962)As to those witnesses testifying in contradictionto the findingsherein, their testimony has been discredited,either as having been inconflict with the testimony of crediblewitnessesor becauseit is in and ofitself incredulousand unworthy of belief All testimonyhas beenreviewedand weighed in the light of the entire record 346DECISIONSOF NATIONALLABOR RELATIONS BOARDreceived customer complaints and determined whethercustomer complaints were justified.Wilson spent less than 10 percent of his time in autoservice and repair work. He did not vote in the election.The foregoing indicia of supervisory status bring theduties and responsibilities of Wilson within the definitionof supervisor as set forth in Section 2(11) of the Act. Theexercise of supervisory authority by Wilson was "not of amerely routine or clerical nature." He "responsibly" 2directed other employees, exercised independent judgmentin the assignment of their jobs, reviewed their work, andreported upon their achievements.He was the onlysupervisor to whom the employees working under himreported for work assignments and direction. Accordingly,Wilson was a supervisor within the meaning of the Act.C.The Alleged Violations of Section 8(a)(1) of Act1.The alleged misconduct of Service ManagerWilsonThe General Counsel alleges that Wilson unlawfullyinterrogated employees on March 9, 1973. To support thisclaim the testimony of Fox was offered in which he saidthatWilson asked Hogue about a letter received by theRespondent. Fox quoted Wilson as saying "they got aletter inside, somebody was talking about joining theUnion." Wilson then asked Hogue "if he knew anythingabout it."3 Hogue's version of the conversation was thatWilson said, "Mr. Spicher said that he was going to try toget to the bottom of this and he was going to lay off or fireanybody that started it, and Mr. Wilson said that he didn'tthink he could do it, that he'd better check into it, first. Sohe went down. Mr. Spicher and Frank went downtown tosee what to do."In view of the testimony of Hogue which contains noreferenceto a coercive interrogation, it is found that theGeneral Counsel has not proved by a preponderance ofevidence coercive interrogation by Wilson.2.The alleged misconduct of President SpicherTwo or three weeks before the election President Spicherremarked to employee William Westwood that "he was justgoing to close the shop down if the Uniongoes in."Thisthreat was clearly a violation of Section 8(a)(1) of the Act."Threats such as to move the plant . . . or close it if theunionwon . . . in the course of an organizationalcampaign constitute interference and restraint within thescope of Section 8(a)(1)."Marshfield Steel Company v.N.LR.B.,324 F.2d 333, 336 (C.A. 8, 1963);HollyHillLumber Co. v. N. L. R. B.,380 F.2d 838, 841 (C.A. 4, 1967).About 3 days after Spicher had received the letternotifying him of the Union's pending petition for anelection,Spicher told Fox in the shop, "If you fellows aregoing to gettough with me, I'm going to get tough with2"To be responsible is to be answerablefor thedischarge of a duty orobligationResponsibility includes,judgment,skill,ability,capacity, andintegrity,and isimplied bypower."Ohio Power Co v N LR B,176 F.2d385, 387(C A. 6, 1949)3Wilson's signed statement offered into evidence relates, "1 believe Iasked Dick Hogue what was going on and asked him about the union afterSpicher showed me the letter."you. I'm going to put you all on flat rate after the first ofthe month. And if we had any cars backed up, we would dothem on our own time."A "couple of weeks" before the election Spicherremarked to Hogue that a flat rate would be instituted onthe first of the month, a thoughi which he also expressed toemployee Waltenbaugh about a month before the election.At the time employees were being paid an hourly rate. Aflatrate provided for the employees receiving a fixedamount for a job even though the time consumed for itsperformance exceeded the amount of time figured insetting the fixed amount. In addition the employee wasrequired to work on comebacks4 without additionalcompensation. The flat rate was not instituted. Neverthe-less, the threat to institute a flat rate, a threat "to gettough," was the kind of reprisal banned by Section 8(a)(1)of the Act and in violation thereof.Shortly prior to the election Spicher told employeeEdward A. Buffington that "there would be differentworking conditions if the Unioncame in, that the fellowswouldn't be standing around in huddles and talking."This threat of economic reprisal was likewise in violationof Section 8(a)(1) of the Act.3.The misconduct of General Manager Stewart,Jr.Shortly after the Respondent learned of the Union'spetition Fox was summoned by General Manager Stewartto his office where he told Fox that he would sign his V.A.cards but, since Fox's work was not improving, he wasuncertain about the future. Stewart said that "[u]p to thispoint, he was willing to let it go; but now that we werejoining the Union, he didn't know whether he should signany more cards or not." Stewart added, "We will have towait until the end of the month and see what happens."6Inview of the current election situation Stewart'sstatement to Fox above detailed constituted a clear threatto cause a termination of his veteran's benefits because oftheUnion's advent. Such misconduct violated Section8(a)(1) of the Act.On the same day after the election had been concluded,Stewart and Spicher calleda meetingof the employees inthe shop. Stewart opened his remarks by saying, "Now,you men want some changes around here. We are going tomake some changes."Whereupon Stewart listed thechanges which he described in his testimony as follows:.. if they brought [their own] cars in the shop, I wantedrepair orders on them, I wanted them to be billed theregular customer rate, if they wanted parts, I wanted thembilled at the customer rate and I wanted to discontinuepersonal phone calls unless they were emergencies. . . . Itold them if any more of this [standing in a corner talking15 to 20 minutes at a time] went on, I was going to give acouple of days off for it.... "At the time employees were4Comebackswere automobiles which had not beensatisfactorilyserviced or repaired and were returnedby thecustomer5Fox wasenrolled in a Veterans'Administration on-the-lob trainingprogram In order that Foxcouldreceive benefits Stewart was required tosubmit a signedcard for Foxeach month6Stewart admitted the conversation,but did nottestifythat the Unionwas mentioned. SPICHER MOTORS,INC.347paying 10 percent above wholesale for parts purchased andwere allowed to work on their own cars after hours and onlunch periods. Stewart explained the institution of thechanges immediately after the election as matters which hehad been considering for 3 or 4 years. He testified, "Ididn't decide it then; I had decided it three or 4 years ago."When asked whether he announced these changes becausethe employees had voted for the Union, he answered, "Notexactly." Stewart's explanation as to why he waited 2 or 3years until immediately after the Union's election victoryto implement these changes in working conditions isunconvincing. It is clear that the Union's victory triggeredthe announcement. Indeed the fact that the Respondent'sprecipitate action occurred before the Respondent consid-ered or evaluated the Union's collective-bargaining de-mands stamps its motives as ulterior and unlawful.While the Respondent claims that the changes werenever put in effect,7 the announced changes were notrescinded by the Respondent. Nevertheless, theannounce-mentof these changes had the tendency to erode employeesupport for the Union.8 By Stewart's announcement ofwork rule changes and changes in employee privileges andby any changes thereof which thereafter followed, theRespondent violated Section 8(a)(1) of the Act.D.The Discharge of Employee Harvey A. Fox onApril 14, 19731.Harvey A. Fox was employed by the Respondent onJanuary 3, 1972. Shortly prior to his employment he hadcompleted a 9-month, 5-day-week, 8-hour-a-day course inautomechanics at Lanape Tech, Ford City, a courseapproved by Veterans' Administration. He was hired afteran interview with Stewart and Wilson. His starting rate was$2 an hour. According to Stewart, at the time Fox washired "he didn't say he was a first class mechanic," nor didSpicher view Fox as "a full-fledged" mechanic. About 6months after he was hired, Fox was sent by the Respon-dent to a Ford Motor Company transmission school for aweek. Thereafter Fox worked on transmissions but wasunable to perform transmission work satisfactorily. TheRespondent's other auto mechanics were also deficient inthis respect. This resulted in the Respondent's referringtransmissionwork to other shops.Fox was laid off in the latter part of December 1972 andwas recalled in January 1973. About 3 months after hecommenced his employment he received a 10-cent-an-hourmerit increase.After a representative of the state employment officementioned to Stewart that Fox would be eligible for a V.A.program, Stewart contacted the Veterans' AdministrationinPittsburg,Pennsylvania, and arranged for Fox toparticipate in the program. Fox received benefits in theapproximate amount of $133 a month.During Fox's tenure of employment a substantialnumber of comebacks resulted from his work. This wasalso true of other employeesincludingWaltenbaugh, Jr.,who had 2 years' experience as an auto mechanic. WhenWilson was asked to rate Waltenbaugh, Jr., or Fox as thebettermechanic he answered, "It's a tough decision."Stewart testified that he became aware that customerswere complaining about Fox's work "probably seven tonine months before his discharge." According to Wilson,Fox's work started to deteriorate in the middle of Februaryafterwhich he receivedan increasingnumber of come-backs. It was Wilson's opinion that grounds for Fox'sdischarge existed in February.InFebruary Fox pulled the wheels from William M.Smith's truck for inspection. In replacing the wheelsapparently Fox placed the lock nut next to the bearinginstead of between the nuts. In any event the next day,when Smith was driving the truck up a hill, he lost the useofboth the brakes and the gears. The truck rolledbackwards down the hill causing some damage to thetruck. Spicher reimbursed Smith.Stewart urged Spicher to "do something" about thewheel incident. Spicher called the three mechanics togetherand said, "I don't like to be tough on anybody, but I wantyou to know that I don't want this to happen again,because if it does, you won't have a job here, because Icannot have a chance of having a lawsuit on me, somebodycould have been killed." Nevertheless, Fox continued inemployment, although comebacks continued.Three days after the election on April 13, 1973, Wilsoninformed Fox that "they were planning on laying [him]off."9 On April 14, 1973, Stewart told Fox he was going tolay him off.10 In this regard Stewart said, "We have tosupport your Union, but we are going to do it with as fewmen as possible."" Stewart testified that the decision todischarge Fox was his alone and that he did not conferwith Spicher about the discharge.12 Stewart testified thathe discharged Fox "[b]ecause of the work he was doing. Inthe first place, he made some mistakes especially with thisone particular car he worked on, we had a lot of problemswith it and it came back in at that time, for the secondtime." 13 Stewart testified that he made the decision todischarge Fox "[w]henever this car came back in for thesecond time."On that day owner Smith had complained that the car7Proof wasthatthe phone restriction was put in effectand that theemployees ceased working on their own carsin the shopThereis doubt asto whether the other changes were effected.8 "[T]he establishedrule [is)thatan employercannot engage in conductcalculatedto erode employee support for the union "N LRBvDeutschCompany,Metal ComponentsDivision,445F 2d 902, 906 (C.A 9, 1971)9Wilson testifiedthat hetold Fox that "he was goingto be terminated"upon instructionsfromStewart,that Fox "came back to work for a coupleof days becausehe wanted someone else to tell him "10Therecord is unclearas to whether Fox wastold that hewas beinglaid offor discharged The Board has recentlysaid, "we do not believethat the General Counsel's failure toprove thatBlenden's termination was adischarge rather than a layoff is significant,so long as therecordestablishesthat the motivation for the terminationwas discriminatorywithin themeaning of Section 8(a)(3) "The Colonial Press,Inc,204 NLRB No. 126.ItStewart's signed statement submitted to the Board's agent reads-After I laid Harvey Fox off because of poor work,I told him that ifthe union got in,we were going to stop taking in outside work (Outsidework was work performed on automobiles which had not been sold bytheRespondent Stewart unlike Spicher favored refusing outsidework1,so that we would need fewer men to work in the shop. 1 toldhim we would support the union,but with fewer men, especially if thewages increased any more.12According to Stewart he did not confer with Spicher about Fox'sdischarge because he knew Spicher was "dissatisfied with his work, too"13Stewart was referring to Stanley Smith's 1969 Lincoln Continental onwhich Fox had worked. 348DECISIONS OF NATIONAL LABORRELATIONS BOARD"wouldn't start after it got hot." Stewart said that thiscomplaint brought the matter to a "peak" and thereuponhe decided to discharge Fox.14Fox had removed the engine head from Smith's Lincolnand among other things had replaced the piston rings.Thereafter the automobile would not start when it was hot.Fox suggested to Wilson that a new starter be tried. Thenew starter was installed but that did not remedy thedefect.Spicher told Fox that he thought that he hadinstalled the wrong rings.15During 1971, 1972, and the first 6 months of 1973 theRespondent operated its repair shop at a loss.2.As noted above Stewart reacted to the Union'selection victory by taking measures calculated to erodeemployee support for the Union and frustrate the employ-ees' collective-bargaining aspirations. The discharge of Foxwas more of the same thing.While "[m]anagement can discharge for good cause, orbad cause, or no cause at all," it may not discharge "whenthe real motivating purpose is to do that which [the statute ]forbids."Portable Electric Tools, Inc. v. N.L.R.B.,309 F.2d423, 426 (C.A. 7, 1962). Although Fox's work performancemay have warranted the action taken, "the policy andprotection provided by the National Labor Relations Actdoes not allow an employer to substitute 'good' for `real'reasons when the purpose of the discharge is to retaliate foran employee's concerted activities."Hugh H WilsonCompany v. N.L R.B.,414 F.2d 1345, 1352 (C.A 3, 1969),cert. denied 397 U.S. 935 (1970). Here the "real motive" i6for Fox's termination was to retaliate for the employees'choice of the Union as their collective-bargaining agentThe reason cited by Stewart was pretextual and wasadvanced as a coverup for the Respondent's discriminatorymotive.While the Respondent suffered the incompetencyofFox and other employees, the situation becameintolerable only after the Union's election victory. Suchcircumstance reveals the speciousness of the Respondent'sassertionthatFoxwas legitimately discharged. SeeN.L.R.B. v. Elias Bros. Big Boy, Inc.,325 F.2d 360, 366(C.A.6,1963);A.P.GreenFireBrickCompany v.N. L. R. B.,326 F.2d 910, 915 (C. A. 8, 1964).Other factors which support the conclusion that unionconsiderations permeated Fox's termination are: (1) Therecord is barren of any plausible explanation as to why theRespondent delayed discharging Fox until several daysafter the Union's election victory 17 when the same reasonsfor his discharge had existed for several months. (2) WhileStewart claimed his decision to discharge Fox wasprompted and reached on the day Smith's Lincoln wasreturned to the shop, he, nevertheless (if he is to bebelieved), waited almost 10 days before taking action, all ofwhich strongly implies that Stewart, spurred into action bythe Union's victory, seized upon the incident as a pretext to14Stewart testified that Smith's Lincoln "came back in" the day beforehe told Wilson to discharge Fox which would have been April 12, 1973Spicher credibly testified that Smith's Lincoln was returned"a week to tendays" before Fox was discharged15After Fox was discharged Smith's Lincoln was "torn down"and thetrouble was discoveredAccording to Wilson the"ring clearance on theautomobile was in excess of nine thousandths and it should be around five,and, consequently, when the engine got hot,it tightened it and it wouldn'tstartWhen the engine cooled down,itwould start right up " To correct thesituation new grooves were cut in the pistons where spaces were added, afterdischarge Fox. (3) Fox was discharged before it wasdetermined whether it was Fox's faulty workmanshipwhich caused Smith's Lincoln to fail to start when it washot.Moreover, theRespondent could have reasonablyforeseen that the discharge of Fox following on the heels oftheUnion's election victory would be viewed by theemployeesas in retaliationfor their having chosen theUnion as their collective-bargaining agent and woulddiscourage their union affection. Such treatment ofemployees inherently creates aninferencethat the employ-er's conduct was discriminatorily motivated. Cf.The RadioOfficers' Union of the Commercial Telegraphers Union, AFL[A. H. Bull Steamship Company] v. N. L. R. B.,347 U.S. 17,45 (1954);N.L.R.B. v. Great Dane Trailers,Inc., 388 U.S.26 (1967).It is well established that "the existence of a properreason for a discharge is no defense if the discharge wasactuallymade [as here] for an improper purpose."JohnKlann Moving and Trucking Co.,411 F.2d 261, 263 (C.A. 6,1969).Accordingly,itisfound that by the termination ofHarvey A. Fox on April 14, 1973, the Respondent violatedSection 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3.By interfering with,restraining,and coercing em-ployees in the exercise of rights guaranteed them bySection 7 of the Act, the Respondent has engagedin unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.By unlawfullyterminatingHarvey A. Fox on April14, 1973, the Respondentengaged inunfair labor practiceswithin the meaning ofSection 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.Ithaving been found that the Respondent unlawfullydischarged Harvey A. Fox and thereby violated Sectionwhich the rings were inserted in the grooves16 ..the 'real motive' of the employer in an alleged§8(a)(3) violationisdecisive." N.L R B v Brown Food Store,380 U S 278, 287 (1965)See alsoLocal 357, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America [Los Angeles-Seattle Motor Express]v NLRB , 365 U S 667,675 (1961)17"the timing of discharges is a factor which may be weighed by theBoard in drawing inferences"N LR Bv Tulsa-Whisenhunt Funeral Homes,Inc,84 LRRM2300 (C A 10. 1973),enlg 195 NLRB 106 SPICHER MOTORS, INC8(a)(1) and (3) of the Act, it is recommended that theRespondent remedy such unlawful conduct. It is recom-mended in accordance with Board policy 18 that theRespondent offer Harvey A. Fox immediate and fullreinstatement to his former position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings, includingVeterans' benefits, which he may have suffered as a resultof the discrimination against him by payment to him of asum of money equal to the amount he would have receivedfrom the date of his discriminatory discharge to the date ofan offer of reinstatement, less net earnings during saidperiod, to be computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90NLRB 289, and including interest at the rate of 6 percentper annum in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact, andconclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 19Respondent Spicher Motors, Inc., Kittanning, Pennsyl-vania, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Teamsters Local Union538 a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or anyother labor organization, by unlawfully discriminatorilydischarging any of its employees or discriminating in anyothermanner with respect to their hire or tenure ofemployment or any term or condition of employment inviolation of Section 8(a)(3) of the Act.(b)Unlawfully threatening employees with economicreprisals because they chose the Union as the collective-bargaining agent or continue their union affection.18SeeThe Rushton Company,158 NLRB 1730, 174019 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall be349(c)Unlawfully changing work rules or denying employ-ees existing privileges because they selected the Union astheir collective-bargaining representative or continue theirunion affection.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer Harvey A. Fox immediate and full remstatmentto his former position or, if such position no longer exists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of pay that he may have suffered byreason of the Respondent's discrimination against him, inaccordance with the recommendations set forth in thesectionof thisDecision entitled "theRecommendedRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c)Restore employee work rules and employee privilegeswhich were unlawfully changed on April 10, 1973, as theyexisted on that date.(d) Post at its Kittanning, Pennsylvania, establishmentcopiesof the attached notice marked "Appendix."20Copies of said notice, on forms provided by the RegionalDirector forRegion 6, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notice is not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 6 in writingwithin 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.deemed waived for all purposes20 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board" shallread "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "